Name: Council decision 2006/386/CFSP of 1 June 2006 implementing Common Position 2005/411/CFSP concerning restrictive measures against Sudan
 Type: Decision
 Subject Matter: defence;  Africa;  international affairs;  criminal law;  European construction
 Date Published: 2006-06-02; 2006-10-25

 2.6.2006 EN Official Journal of the European Union L 148/61 COUNCIL DECISION 2006/386/CFSP of 1 June 2006 implementing Common Position 2005/411/CFSP concerning restrictive measures against Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2005/411/CFSP (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) On 30 May 2005, the Council adopted Common Position 2005/411/CFSP in order to implement the measures imposed against Sudan by United Nations Security Council Resolution (UNSCR) 1591 (2005). (2) On 25 April 2006 the Security Council adopted Resolution 1672 (2006) whereby, acting under Chapter VII of the Charter of the United Nations, it decided that all States were to implement the measures specified in paragraph 3 of Resolution 1591 (2005) with respect to certain named individuals in respect of whom the Committee established pursuant to Resolution 1591 (2005) produced the necessary detailed justification. That Committee will also maintain and update the list of individuals, as appropriate, and will consider requests for exemptions in accordance with the role assigned to the Committee in subparagraph 3a of Resolution 1591 (2005). (3) The Annex to Common Position 2005/411/CFSP should be completed accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to this Decision shall be inserted in the Annex to Common Position 2005/411/CFSP. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 1 June 2006. For the Council The President L. PROKOP (1) OJ L 139, 2.6.2005, p. 25. ANNEX 1. Surname, first name(s): ELHASSAN Gaffar Mohamed Other information: Major-General and Commander of the Western Military Region for the Sudanese Armed Forces 2. Surname, first name(s): HILAL Sheikh Musa Other information: Paramount Chief of the Jalul Tribe in North Darfur 3. Surname, first name(s): SHANT Adam Yacub Other information: Sudanese Liberation Army (SLA) Commander 4. Surname, first name(s): BADRI Gabril Abdul Kareem Other information: National Movement for Reform and Development (NMRD) Field Commander